Order entered January 27, 2020




                                               In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                        No. 05-19-01053-CR

                          CARLOS EDUARDO SANCHEZ, Appellant

                                                 V.

                                THE STATE OF TEXAS, Appellee

                       On Appeal from the 265th Judicial District Court
                                    Dallas County, Texas
                            Trial Court Cause No. F17-00735-R

                                              ORDER
        We REINSTATE this appeal.
        We abated the appeal for a hearing on the reporter’s record. Before the Court is the trial
court’s request for additional time to hold the hearing and make findings of fact. We GRANT
the request and EXTEND the time until February 24, 2020.
        We DIRECT the Clerk to send copies of this order to the Honorable Jennifer Bennett,
Presiding Judge, 265th District Court; to court reporter Debi Harris; to court reporter Yolanda
Atkins; and to all counsel for all parties.
        We again ABATE this appeal to allow the trial court to comply with this order. The appeal
shall be reinstated when we receive the supplemental clerk’s record containing the trial court’s
findings or when the Court deems it appropriate to do so.


                                                        /s/   ROBERT D. BURNS, III
                                                              CHIEF JUSTICE